Citation Nr: 0901426	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-25 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a left hip 
disorder.  

3.  Entitlement to service connection for pancreatitis.  

4.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.  

5.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome (IBS) and gastroesophageal reflux 
disease (GERD).  

6.  Entitlement to an initial compensable rating for erectile 
dysfunction associated with diabetes mellitus.  

7.  Entitlement to a rating in excess of 10 percent from 
May 19, 2003, to February 21, 2005, for post-traumatic 
arthritis of the lower back with chronic pain. 

8.  Entitlement to a rating in excess of 20 percent since 
February 22, 2005, for post-traumatic arthritis of the lower 
back with chronic pain.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980 
and from November 1981 to February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003, August 2004, January 
2006, and February 2007 rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in September 2008.  A transcript of the hearing 
is of record.  

The issues of higher ratings for a low back disability are 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

At the September 2008 personal hearing, the veteran raised 
the issues of entitlement to service connection for left hip 
and left knee disorders on a secondary basis.  See hearing 
transcript (T.) at 28.  These claims have not been 
adjudicated by the RO and are, therefore, referred to the 
agency of original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed March 2002 rating action, the RO denied 
service connection for a bilateral knee disability.  

2.  Evidence received since March 2002, when viewed by itself 
or in context of the entire record, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a left knee disorder.  

3.  A chronic left hip disorder was not shown in service or 
for many years thereafter.  

4.  Status-post total left hip prosthesis, including AVN 
right femoral head of the left hip, is not related to active 
duty service or any incident therein.  

5.  Pancreatitis is not currently shown.  

6.  Diabetes mellitus requires insulin and a restricted diet.  
However, regulation of activities has not been shown.  

7.  IBS/GERD is manifested by occasional constipation and 
diarrhea with occasional bloating and pain, as well as by 
reflux.  

8.  Severe irritable bowel syndrome with diarrhea (or 
alternating diarrhea and constipation) and with more or less 
constant abdominal distress, and persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health, 
have not been shown.  

9.  In September 2008, prior to the promulgation of a 
decision in the current appeal, the veteran expressed 
satisfaction with the noncompensable rating assigned for 
erectile dysfunction associated with diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The March 2002 rating action, which denied service 
connection for a bilateral knee disability, is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Additional evidence received since the March 2002 rating 
action is not new and material, and the requirements to 
reopen the claim for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).  

3.  A left hip disorder was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2008).  

4.  Pancreatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159 (as amended), 3.303 (2008).  

5.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.119, 
Diagnostic Code (DC) 7913 (2008).  

6.  The criteria for a rating in excess of 10 percent for 
IBS/GERD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, DCs 7319, 
7346 (2008).  

7.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for an initial compensable rating for erectile 
dysfunction associated with diabetes mellitus have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New And Material-Left Knee

By a March 2002 rating action, the RO denied service 
connection for a bilateral knee disorder.  According to 
service treatment records, in November 1978, the veteran 
sustained a knee injury.  In October 1986, he sought 
treatment for left knee pain following "impact . . . [with 
an] opponent while playing ball" the previous night.  
Examination of the left knee was negative.  The examiner 
diagnosed a sprained left knee.  

Although at the November 2001 retirement examination the 
veteran reported wearing a knee brace due to pain, the 
evaluation demonstrated that his lower extremities were 
normal.  A VA joints examination conducted in December 2001 
prior to his retirement in February 2002 showed 1+ effusion 
and pain of both knees as well as significant patellofemoral 
crepitus of the right knee.  However, X-rays taken of these 
joints were negative, and the examiner diagnosed no 
disability of either knee.  

Consequently, in March 2002, the RO concluded that evidence 
of record did not establish that any residual bilateral knee 
disorder that the veteran may have had was associated with 
his service.  As such, the RO denied service connection for a 
bilateral knee disorder.  Because he did not initiate an 
appeal of the March 2002 decision, that determination became 
final.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider the issue of 
entitlement to service connection for the claimed disability 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F3d. 1380 (Fed. Cir. 
1996).  

At the time of the March 2002 rating action, the claims 
folder contained no competent evidence relating a left knee 
disorder to service.  Thus, the RO denied service connection 
for such a disorder.  Additional evidence received since that 
earlier decision includes the veteran's repeated assertions 
that he has a left knee disorder (manifested by instability 
and pain) resulting from in-service injuries that he had 
sustained to this joint.  See, e.g., T. at 23-27.  This 
evidence is essentially duplicative of his statements made 
all along and is not sufficient to reopen the claim.  

Also, post-service medical records reflect complaints of 
pain, swelling, and limitation of motion of the veteran's 
left knee.  X-rays taken of the left knee in June 2005 showed 
early osteoarthritis.  Because, however, he made no 
complaints regarding this knee at a January 2008 VA joints 
examination, the examiner did not evaluate the joint or 
render a diagnosis of a knee disability.  In any event, and 
most significantly, the additional records received since the 
March 2002 rating action do not provide competent evidence of 
an association between a currently-diagnosed left knee 
disorder and active duty.  

Therefore, the additional evidence received since the prior 
final denial of service connection for a left knee disorder 
in March 2002 is not probative and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for such a disorder.  

Consequently, the Board concludes that the additional 
evidence received since the prior final denial of service 
connection for a left knee disorder is not new and material, 
as contemplated by the pertinent law and regulations, and 
cannot serve as a basis to reopen the veteran's claim for 
service connection for such a disorder.  

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Left Hip

In considering the matter of in-service incurrence, the Board 
notes that service treatment records do not reflect any 
complaints or treatment referable to a chronic left hip 
disorder or any symptoms reasonably attributable thereto.  As 
such, the evidence does not support a finding that a chronic 
left hip disorder was incurred during active duty.  

This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.

According to post-service records, in January 2005, the 
veteran sought treatment for complaints of left hip pain of 
one to two months' duration.  He denied any specific injury.  
X-rays taken of this joint showed some stable sclerosis in 
the femoral head (in January 2005) and avascular necrosis 
with a fairly large lesion involving a large portion of the 
femoral head, some questionable flattening of the femoral 
head, and an early crescent sign (in March 2005).  

In April 2005, he underwent a left hip replacement.  He 
progressed "quite well."  His wound was clean without any 
drainage.  X-rays taken of his left hip in September 2005 
showed "excellent position of the prosthesis and fixation."  
According to these radiographic films, the veteran's left leg 
was approximately 2.75 centimeters longer than his right leg 
as a result of the surgery.  He was given a 1/8 inch heel 
lift.  Follow-up X-rays taken in May 2006 showed a stable 
total left hip prosthesis and stable AVN right femoral head.  

In this case, the Board emphasizes the multi-year gap between 
retirement from active duty service (February 2002) and the 
initial reported symptoms related to left hip pathology 
almost three years later (January 2005).  Furthermore, when 
he sought to establish medical care in 2005, the veteran did 
not report that his hip symptomatology was related to an in-
service injury or that it was of longstanding duration.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Throughout the current appeal, the veteran has asserted a 
continuity of left hip symptoms.  Specifically, he maintains 
that he has experienced problems with his left hip 
essentially since an in-service injury to this joint.  See, 
e.g., T. at 19-23.  Lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the veteran's reported history 
of continued left hip symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he has described a purported in-service injury to his 
left hip, the service treatment records were absent of any 
findings of pertinent left hip pathology.  Also, post-service 
evidence does not reflect complaints or findings of relevant 
left hip pathology until almost three years after active 
service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed left hip disorder to active duty, despite 
his contentions to the contrary.  

Of particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of chronic left hip pathology and that the first 
diagnosis of a left hip disorder occurred almost three years 
after the veteran's discharge from service.  Further, the 
claims folder contains no medical opinion associating his 
current left hip disorder with his active duty.  Indeed, at a 
January 2005 outpatient treatment session, he specifically 
denied having incurred a specific injury to his left hip.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a left hip disorder.  There is, 
therefore, no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

Pancreatitis

According to service treatment records, when the veteran 
complained of abdominal pain in December 1999, pancreatitis 
was suspected.  An abdominal ultrasound, however, identified 
no gross focal peripancreatic fluid collection.  A follow-up 
treatment report dated approximately one-and-a-half weeks 
later in January 2000 included an assessment of status post 
pancreatitis with no pain.  The remainder of the service 
treatment records, including the November 2001 retirement 
examination, was negative for complaints or treatment 
referable to pancreatitis or any symptoms reasonably 
attributable thereto.  

Post-service medical records reflect treatment for 
pancreatitis in August 2003.  The treating physician believed 
such a finding was possibly secondary to alcohol abuse or 
markedly elevated triglycerides.  

Subsequent medical records are, however, negative for 
findings of pancreatitis.  A February 2005 VA examiner 
concluded that the veteran did not have chronic pancreatitis.  
Upon complaints of vague epigastric and right upper quadrant 
pain in December 2006, he underwent a computed tomography 
scan of his abdomen which showed a normal pancreas.  

In a December 2007 letter, the veteran's treating physician 
listed the conditions for which the veteran was being 
treated.  Pancreatitis was not included in that list.  
Further, in January 2008, he underwent a VA examination which 
did not provide a diagnosis of pancreatitis.  

Service connection may only be granted for a current 
disability.  When a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim), Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability).  

In pursuing a claim for service connection for pancreatitis, 
the veteran has, in essence, asserted continuity of pertinent 
symptomatology since service.  He recently asserted that he 
was treated for pancreatitis on several occasions during 
service and shortly after retirement therefrom.  See, e.g., 
T. at 15-18.  As noted above, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  

As discussed herein, however, current post-service evidence 
does not reflect the presence of a diagnosis of pancreatitis.  
Without such evidence, continuity cannot be established, 
either through the competent evidence or through the 
veteran's statements.  

Where, as here, there is no competent evidence of a 
disability, the preponderance of the evidence is against the 
claim for service connection for such a disorder.  See 
38 C.F.R. § 3.385 (2008); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  As such, the appeal is denied.  

In reaching these conclusions with regard to the veteran's 
claims for service connection for a left hip disorder and 
pancreatitis, the Board has considered the lay statements of 
record.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the claimed service 
connection disorders at issue-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations and by in-service records 
obtained and associated with the claims folder.  As such, the 
Board finds these records to be more probative than the 
subjective evidence of complaints of relevant symptomatology 
since service.  See Cartright, 2 Vet. App. at 25 (interest in 
the outcome of a proceeding may affect the credibility of 
testimony).  

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  

Diabetes Mellitus

Initially, by a March 2002 rating action, the RO granted 
service connection for diabetes mellitus (20 percent, from 
March 2002).  This disorder remains evaluated as 20 percent 
disabling.

Under the applicable rating criteria, evidence that diabetes 
mellitus requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet, warrants a 
20 percent rating.  38 C.F.R. § 4.119, DC 7913 (2008).  The 
next higher evaluation, 40 percent, requires evidence of the 
need for insulin, a restricted diet, and regulation of 
activities.  Id.  Throughout the current appeal, the veteran 
has asserted that his diabetes requires not only insulin and 
a restricted diet but regulation of activities as well.  See, 
e.g., T. at 6-9.  

In this regard, the Board acknowledges that, in a June 2005 
letter, a physician who had treated the veteran for his 
diabetes, hypertension, and hyperlipidemia for approximately 
three years stated that "[o]ver the years, . . . [the 
veteran] has required additional insulin, restricted diet, 
and regulation of activities to control his diabet[e]s."  

Importantly, however, post-service treatment records dated 
prior to the treating physician's statement do not support 
his conclusion that the veteran's diabetes mellitus 
necessitated regulation of activities.  Indeed, these early 
outpatient treatment and evaluation records reflect various 
physicians' discussions (with the veteran) of the importance 
of exercising.  

Additionally, more recent post-service treatment records 
continue to include various doctors' instructions for the 
veteran to exercise.  Significantly, none of these reports 
contain a physician's recommendation that the veteran 
regulate his activities due to his diabetes.  In fact, 
following outpatient medical care in March 2008, August 2008, 
and September 2008, the same physician who had previously 
stated in June 2005 that the veteran should regulate his 
activities due to his diabetes now concluded that he was 
"[r]eleased [from treatment] w/o limitations."  

As regulation of the veteran's activities due to his diabetes 
has not been shown, there is no basis to award a disability 
rating greater than the currently-assigned evaluation of 
20 percent for diabetes mellitus at any time during the 
current appeal.  Because the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable.  Hence, the appeal is 
denied.  

IBS/GERD

Initially, by a March 2002 rating action, the RO granted 
service connection for IBS and GERD.  In so doing, the RO 
assigned separate noncompensable evaluations for each of 
these disabilities, effective from March 2002.  By a March 
2003 rating action, the RO redefined these disabilities as 
one entity (IBS/GERD) and awarded a compensable evaluation of 
10 percent, effective from August 2002.  This disability 
remains evaluated as 10 percent disabling.  

Under the applicable rating criteria, evidence of moderate 
irritable bowel syndrome with frequent episodes of bowel 
disturbances and abdominal distress warrants a 10 percent 
evaluation.  38 C.F.R. § 4.114, DC 7319 (2008).  The next 
higher 30 percent requires evidence of severe irritable bowel 
syndrome with diarrhea (or alternating diarrhea and 
constipation) and with more or less constant abdominal 
distress.  Id.  

Additionally, a 30 percent rating for a hiatal hernia is 
warranted upon evidence of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, and 
productive of considerable impairment of health.  38 C.F.R. 
§ 4.114, DC 7346 (2008).  A 10 percent evaluation requires 
evidence of two or more of the symptoms listed for the 
30 percent rating but of less severity.  Id.  

The veteran maintains that his IBS/GERD has increased in 
severity and frequency since the compensable rating of 
10 percent was initially awarded in 2003.  See, e.g., 
T. at 10-12.  During the current appeal, he has been accorded 
several pertinent VA digestive examinations.  In addition, he 
has undergone numerous general medical evaluations at various 
outpatient treatment sessions.  Objective evaluation findings 
from these examinations, however, do not support a rating 
greater than currently-assigned evaluation of 10 percent for 
IBS/GERD.  

According to these reports, the veteran initially complained 
of nightly heartburn, some retrosternal burning sensation 
mostly toward the right side of his chest, and occasional 
vomiting (approximately twice per month).  Subsequently, 
however, he described only reflux (to include a burning 
liquid coming up the back of his throat) "on occasion" 
(e.g., monthly).  At the January 2008 VA digestive 
examination, he explained that the medication that he was 
currently taking for his reflux had improved this disorder 
because he no longer experienced such symptoms on a daily 
basis.  

Further, at the numerous outpatient treatment sessions 
conducted throughout the appeal period, the veteran 
consistently denied experiencing nausea, vomiting, or 
abdominal pain.  In fact, on some of these occasions, he 
specifically denied having heartburn.  He also initially 
described recurrent episodes of abdominal bloating and pain 
as well as bloody stools.  Subsequently, however, he has 
reported having no more than intermittent constipation and 
diarrhea with occasional bloating and pain.  

Moreover, multiple physical examinations, and specialized 
testing, have been negative (including for bloody stools).  
Specifically, a KUB completed in August 2003 showed that his 
intestinal gas pattern was within normal limits.  An upper 
gastrointestinal series completed in January 2007 showed no 
evidence of reflux or hiatal hernia.  Further testing 
conducted in March 2007 showed no significant acid reflux 
episodes.  

As these multiple studies have shown, severe irritable bowel 
syndrome with diarrhea (or alternating diarrhea and 
constipation) and with more or less constant abdominal 
distress have not been shown.  Additionally, persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health 
have also not been shown.  

Clearly, therefore, there is no basis to award a disability 
rating greater than the currently-assigned evaluation of 
10 percent for the IBS/GERD at any time during the current 
appeal.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable.  Hence, the appeal is 
denied.

The Board has considered the possibility of separate 
compensable ratings for both the veteran's IBS and his GERD.  
Significantly, however, without evidence of two or more of 
the following symptoms:  dysphagia, pyrosis, regurgitation, 
and substernal or arm or shoulder pain, even a separate 
compensable evaluation of 10 percent for his GERD is not 
warranted.  38 C.F.R. § 4.114, DC 7346 (2008).  

In reaching these decisions on the veteran's increased rating 
claims, the Board has considered the lay statements of 
record.  The veteran is competent to report symptoms because 
such actions come to him through his senses and, as such, 
require only personal knowledge rather than medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
As a layperson, however, he is not competent to offer 
opinions on a medical diagnosis or causation.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 
2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the veteran's diabetes mellitus and IBS/GERD-has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in these examination reports) directly 
address the criteria under which these service-connected 
disabilities are evaluated.  As such, the Board finds these 
records to be more probative than the subjective evidence of 
complaints of increased symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that increased 
ratings for the diabetes mellitus and IBS/GERD are not 
warranted for any portion of the rating period on appeal.  In 
reaching this conclusion, the Board also finds that the 
benefit-of-the-doubt doctrine has been applied where 
appropriate.  

Further, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's diabetes mellitus and 
IBS/GERD required hospitalization or resulted in marked 
interference with employment at any time during the current 
appeal.  In fact, during the appeal, he received no more than 
occasional outpatient treatment for these conditions.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the veteran's diabetes mellitus and 
IBS/GERD result in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Thus, consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for these disabilities for any portion of the 
rating period on appeal.  

Withdrawn Claim

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

At the September 2008 hearing in the present case, the 
veteran expressed satisfaction with the noncompensable rating 
for erectile dysfunction in light of his receipt of special 
monthly compensation due to the loss of use of a creative 
organ.  T. at 12-14.  In addition, he specifically requested 
that his claim for a compensable rating for erectile 
dysfunction be withdrawn from appellate review.  In view of 
his expressed desires, the Board concludes that further 
action with regard to this issue is not appropriate.  The 
Board does not have jurisdiction over this withdrawn claim 
and, as such, must dismiss the appeal of this issue.  

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Left Knee.  In claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
June 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained pertinent post-service 
treatment records as well as available service treatment 
records.  Further, he was provided an opportunity to set 
forth his contentions during the hearing conducted before the 
undersigned VLJ at the RO in September 2008.  

A specific VA medical opinion/examination is not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion/examination is not 
warranted.  See also 38 C.F.R. § 3.159(c)(4)(iii) (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Left Hip And Pancreatitis.  The VCAA duty to notify was 
satisfied by way of letters sent to the veteran in May 2005 
(regarding his left hip claim) and in March 2004 (concerning 
his pancreatitis claim).  These documents fully addressed all 
notice elements and were sent prior to the initial RO 
decisions in these matters.  The letters informed him of what 
evidence was required to substantiate these service 
connection issues and of his and VA's respective duties for 
obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter 
the RO effectively satisfied the remaining notice 
requirements with respect to the issues of entitlement to 
service connection for a left hip disorder and for 
pancreatitis.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained, and associated with the claims 
folder, copies of records of relevant post-service treatment 
that the veteran received.  Also, in January 2008, he was 
accorded pertinent VA examinations.  In addition, he was 
provided an opportunity to set forth his contentions during 
the hearing conducted before the undersigned VLJ in September 
2008.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the left hip and pancreatitis claims that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
these issues.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Diabetes Mellitus & IBS/GERD.  For an increased-compensation 
claim, § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, separate letters satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
veteran in June 2005, prior to the initial RO decision that 
is the subject of this appeal.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating for diabetes mellitus and IBS/GERD-as this is the 
premise of the claim.  It is therefore inherent that the 
veteran had actual knowledge of the rating element of this 
issue.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for these 
claims on appeal by a March 2006 correspondence.  Any 
questions as to the appropriate effective date to be assigned 
are moot as this claim has been denied.  

A VCAA letter sent to the veteran in May 2008 meets the 
requirements of Vazquez-Flores and is sufficient as to 
content.  The timing defect of this correspondence was cured 
by the RO's subsequent re-adjudication of the issues of 
entitlement to increased ratings for diabetes mellitus and 
IBS/GERD and issuance of a supplemental statement of the 
case, in June 2008.

Accordingly, the veteran can be expected to understand from 
the various letters from the RO what was needed to support 
these increased rating claims.  In this regard, the Board 
notes that he has demonstrated actual knowledge of what was 
needed to support these issues.  

Specifically, during the multiple VA examinations conducted 
during the current appeal, as well as at the personal hearing 
conducted before the undersigned VLJ at the RO in September 
2008, he discussed the signs and symptoms of his diabetes 
mellitus and IBS/GERD-with particular emphasis on the impact 
that these disabilities had on his daily life and employment.  
Such statements demonstrate his actual knowledge in the 
understanding of the information necessary to support his 
increased rating claims.  

Based on the above, the Board finds that any notice 
deficiencies do not affect the essential fairness of the 
adjudication and that any presumption of prejudice is, 
therefore, rebutted.  For this reason, no further development 
is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  As previously discussed herein, this duty 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained post-service treatment records.  Also, 
the veteran has been accorded pertinent VA examinations.  He 
presented testimony at the personal hearing conducted before 
the undersigned VLJ at the RO in September 2008.  Therefore, 
available records and medical evidence have been obtained in 
order to make an adequate determination as to the issues of 
entitlement to increased ratings for diabetes mellitus and 
IBS/GERD.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of these increased 
rating claims that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of these issues.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been received, the 
application to reopen a claim of service connection for a 
left knee disorder is denied.  

The claim for service connection for a left hip disorder is 
denied.  

The claim for service connection for pancreatitis is denied.  

The claim for a rating in excess of 20 percent for diabetes 
mellitus is denied.  

The claim for a rating in excess of 10 percent for IBS/GERD 
is denied.  

The claim for an initial compensable rating for erectile 
dysfunction associated with diabetes mellitus is dismissed 
without prejudice.  


REMAND

With regard to the claims for higher ratings for a low back 
disability, the Board notes that the veteran last underwent a 
VA examination of his spine in January 2008.  According to 
the report of the examination, he exhibited limitation of 
motion of his lumbar spine with pain and tenderness.  The 
range of motion of his lumbar spine was not, however, 
additionally limited by repetitive use.  

Subsequently, at the personal hearing conducted before the 
undersigned VLJ at the RO later that year, the veteran 
appeared to testify that, since the January 2008 VA 
examination, his treating physician had recommended back 
surgery.  T. at 3-5.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In the present case, 
in light of the veteran's contentions of increased low back 
symptomatology since that last evaluation in January 2008, 
the Board finds that an additional VA examination is 
necessary to determine the current nature and extent of his 
low back disability.  

Further, at the January 2008 personal hearing, the veteran 
referenced pertinent treatment at the Medical College of 
Georgia.  As these records are not associated with the claims 
folder, an attempt should be made on remand to procure any 
such reports which may be available and to associate them 
with the file.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO, through the AMC, for the 
following actions:

1.  After procuring the appropriate 
release of information form, records of 
low back treatment that the veteran may 
have received at the Medical College of 
Georgia since January 2008 should be 
obtained.  All such available records 
should be associated with the claims 
folder.  

2.  Thereafter, the veteran should be 
scheduled for an examination to 
determine the nature and extent of his 
low back disability.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies, including 
X-rays, should be conducted.  All 
pertinent low back pathology which is 
found on examination should be noted in 
the evaluation report.  

In addition, the examiner should 
discuss any limitation of motion or 
(favorable or unfavorable) ankylosis of 
the thoracolumbar spine as well as any 
unfavorable ankylosis of the entire 
spine found to be associated with the 
service-connected disability.  Also, 
the examiner should discuss any 
neurological deficits found to be 
associated with the service-connected 
disorder.  

Further, the examiner should discuss 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
or incoordination that is attributable 
to the applicable service-connected 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should 
also express an opinion as to the 
degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses any of his repeatedly over a 
period of time.  

3.  Following the completion of the 
above, the issues remaining on appeal 
should be re-adjudicated.  If the 
decision remains adverse to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


